Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ahmad Halim appeals the district court’s order granting summary judgment to the defendants on his claims of age, religion, and national origin discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Halim v. Balt. City Bd. of Sch. Comm’rs, No. 1:1 1-cv-02265-WMN, 2013 WL 5487814 (D.Md. Sept. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.